Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                        Nov 18 2014, 9:37 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

MICHELLE R. RUGGIO                              GREGORY F. ZOELLER
Monticello, Indiana                             Attorney General of Indiana

                                                KYLE HUNTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHELLE R. RUGGIO,                             )
                                                )
       Appellant-Petitioner,                    )
                                                )
              vs.                               )       No. 93A02-1405-EX-336
                                                )
REVIEW BOARD OF THE INDIANA                     )
DEPARTMENT OF WORKFORCE                         )
DEVELOPMENT, et al,                             )
                                                )
       Appellee-Respondent.                     )


             APPEAL FROM THE REVIEW BOARD OF THE DEPARTMENT
                        OF WORKFORCE DEVELOPMENT
                      The Honorable Steven F. Bier, Chairperson
                              Cause No. 14-R-00619


                                    November 18, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION
RILEY, Judge


                             STATEMENT OF THE CASE

      Appellant-Petitioner, Michelle R. Ruggio (Ruggio), appeals the Notice of

Dismissal issued by Appellee-Respondent, Unemployment Insurance Review Board of

the Indiana Department of Workforce Development (Review Board).

      We affirm.

                                         ISSUE

      Ruggio raises one issue on appeal, which we restate as follows: Whether the

Review Board erred in dismissing her appeal.

                       FACTS AND PROCEDURAL HISTORY

      On September 7, 2012, Tyson Fresh Meats, Inc. (Employer) hired Ruggio to work

as an accounting clerk at its facility in Logansport, Indiana. Employer’s attendance

policy provides that the accumulation of eight excused absences or two unexcused

absences in a rolling twelve-month period will result in termination. Between February

19, 2013, and December 20, 2013, Ruggio accrued more than eight absences. As a result,

on December 23, 2013, Employer terminated Ruggio for excessive absenteeism.

      Ruggio subsequently filed a claim with for unemployment compensation benefits,

and a deputy at the Department of Workforce Development made an initial determination

that she was eligible for benefits. On February 17, 2014, Employer appealed. On March

5, 2014, the matter was heard by an administrative law judge (ALJ). On March 7, 2014,

the ALJ issued her opinion, concluding that Ruggio had been discharged for just cause


                                            2
and, therefore, was not entitled to unemployment compensation benefits. A copy of the

ALJ’s opinion was mailed to Ruggio the same day. On March 31, 2014, Ruggio

appealed the ALJ’s decision to the Review Board. On April 11, 2014, the Review Board

dismissed Ruggio’s appeal, finding it had not been timely filed.

       Ruggio now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Ruggio seeks reinstatement of her unemployment compensation benefits. She

claims that the Review Board and the ALJ improperly determined that she was

terminated for just cause. However, Ruggio entirely fails to address the dispositive issue

of this case: the Review Board’s dismissal of her appeal as untimely.

       “The time period for perfecting an appeal from an ALJ’s determination is

statutorily defined.” Szymanski v. Review Bd. of Ind. Dep’t of Workforce Dev., 656
N.E.2d 290, 292 (Ind. Ct. App. 1995). Indiana’s unemployment compensation law

stipulates that an ALJ’s decision “shall be deemed to be the final decision of the

[R]eview [B]oard, unless within fifteen (15) days after the date of notification or mailing

of such decision, an appeal is taken by the commissioner or by any party adversely

affected by such decision to the [R]eview [B]oard.” Ind. Code § 22-4-17-3(b). When

notice is served by mail, an additional three days is added to the prescribed time period.

I.C. § 22-4-17-14(c). Thus, Ruggio was required to file her appeal no later than eighteen

days after the ALJ’s decision was mailed.

       It is undisputed that the ALJ’s decision was mailed to Ruggio on March 7, 2014;

as such, Ruggio’s appeal was due to be filed with the Review Board no later than March

                                             3
25, 2014. Ruggio does not contest that she did not file her appeal until March 31, 2014.

It is well established that the failure to strictly comply with a statutory filing deadline

“results in dismissal of the appeal.” Quakenbush v. Review Bd. of Ind. Dep’t of

Workforce Dev., 891 N.E.2d 1051, 1053 (Ind. Ct. App. 2008). Accordingly, by filing her

appeal six days after the statutory time limit, Ruggio forfeited her right to appeal the

ALJ’s ruling to the Review Board.

                                       CONCLUSION

       Based on the foregoing, we conclude that the Review Board properly dismissed

Ruggio’s appeal because it was not timely filed.

       Affirmed.

MATHIAS, J. and CRONE, J. concur




                                               4